Citation Nr: 0707044	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-18 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased (compensable) rating for service 
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which declined to grant an increased rating for service 
connected bilateral hearing loss.  The RO issued a notice of 
the decision in February 2005, and the veteran timely filed a 
Notice of Disagreement (NOD) in March 2005.  Subsequently, in 
May 2005 the RO provided a Statement of the Case (SOC), and 
the veteran timely filed a substantive appeal.  The RO issued 
a Supplemental Statement of the Case (SSOC) in November 2005.

The veteran requested a Travel Board hearing on this matter, 
which was held in May 2006 where the veteran presented as a 
witness.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9.  
Specifically, the most recent audiological examination of the 
veteran occurred two years ago in December 2004, and at his 
May 2006 Travel Board hearing, the veteran testified that 
since that time, his hearing has worsened.  Hearing 
Transcript at 10.  

In addition, although the veteran has submitted a recent May 
2006 private audiological examination report by I.K., who 
diagnosed the veteran with moderate to severe sensorineural 
bilateral hearing loss, the Board cannot determine whether 
the audiological testing performed at this time conformed 
with the required testing methodologies set forth in 38 
C.F.R. § 4.85(a); that is, this report bears no indication, 
positively or negatively, that the veteran underwent a 
Maryland CNC controlled speech discrimination test or a 
puretone auditory test.  See 38 C.F.R. § 4.85(a); accord 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998) (noting 
that disability rating assignments are based on average 
scores of puretone decibel loss and percent of speech 
discrimination).  Accordingly, the Board cannot adjudicate 
the instant issue based on this examination report.  

In view of the foregoing, the Board determines that a more 
current audiological examination is warranted in the instant 
case.  
           
Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the appellant 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

		2. The veteran must be afforded a VA audiological
        examination for the purpose of determining the 
current 
        severity of his bilateral hearing loss.  The 
audiological 
        examination must conform with the testing 
requirements 
        enunciated in 38 C.F.R. § 4.85, to include (a) 
conducting 
        of the test by a state-licensed audiologist; (b) 
performance 
        of a controlled speech discrimination test 
(Maryland CNC); 
        and (c) performance of a puretone audiometry test.  
All tests 
        are to be performed without the use of hearing 
aids.    
        
3.  Then, after completion of any other notice or 
development indicated by the state of the record, 
with consideration of 
all evidence added to the record subsequent to the 
last SSOC, 
the AMC/RO must readjudicate the veteran's claim.  
If the 
claim remains denied, the AMC/RO should issue an 
appropriate SSOC and provide an opportunity to 
respond.  
        

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).









This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).










 Department of Veterans Affairs


